Title: From James Madison to John Henry Sherburne, 28 April 1825
From: Madison, James
To: Sherburne, John Henry


        
          Dear Sir
          Montpellier April 28. 1825
        
        I have recd. your letter of the 23d. inclosing a copy of your prospectus of a biography of J. P. Jones.
        The subject you have chosen for your pen, gives you an opportunity of doing justice to an individual, whose heroism will fill a very brilliant page in the history of the American Revolution.
        I am sorry it is not in my power to add to the Materials you have derived from other sources. I must regret also that my persona⟨l⟩ acquaintance with Capt: Jones was so slight & transient, that I ought not to attempt a view of his character, such as you seem to desire; much less such as would be worthy of the public eye. His bust by Houdon is an exact likeness; pourtraying well the characteristic features stamped on the countenance of the Original.
        Whenever you may find it convenient to make the visit to Mr: [sic] M. and myself, recommended by your father & your Uncle, our welcome of you will be the more cordial, as it will at the same manifest our friendly recollections of both of them. With respect & good wishes.
        
          James Madison
        
      